Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 12, 2022

                                       No. 04-22-00090-CV

                                    Jose M. GONZALEZ, Jr.,
                                            Appellant

                                                 v.

                   OFFICE OF THE ATTORNEY GENERAL OF TEXAS,
                                    Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-25068
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        On March 31, 2022, the court reporter responsible for preparing the reporter’s record in
this appeal filed a notification of late record, stating that appellant has failed: (1) to request in
writing that she prepare the reporter’s record; and (2) to pay or make arrangements to pay the fee
for preparing the reporter’s record.

        On April 6, 2022, this court ordered appellant to file written proof that he has requested
the official court reporter to prepare the reporter’s record and written proof that either: (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or
(2) appellant is entitled to appeal without paying the reporter’s fee. We stated if appellant fails to
respond within the time provided, then we will set a due date for appellant’s brief, and the court
may only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        On April 29, 2022, appellant filed a “Motion to Proceed Without Court Reporters
Record” requesting this appeal be considered without a reporter’s record. The motion is
GRANTED; however, the court may only “consider and decide those issues or points that do not
require a reporter’s record for a decision.” See TEX. R. APP. P. 37.3. Appellant’s brief is due on
or before June 1, 2022.
It is so ORDERED on this 12th day of May, 2022.

                                                  PER CURIAM



ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court